                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN TH E UN ITED STA TES D ISTR ICT CO UR T                    November 26, 2018
                       FO R TH E SO U TH ER N DISTRIC T O F TEX A S                   David J. Bradley, Clerk

                                      HOUST9N DIVISION
W ALTER G .SU LA K ,11,
(TDCJ-CID #01986032)
              Plaintiff,

                                                    CIVIL ACTION 11-18-0630

M AR THA BECK ,

              D efendant.

                             M EM O R AN DU M O N D ISM ISSA L



       W alterG .Sulak,Il,an inm ate ofthe Texas Departm entofCrim inalJustice -Correctional

lnstitutionsDivision,sued in February 2018,allegingcivilrightsviolationsresultingfrom adenial

ofadequatem edicalcare and improperwork assignm ent. Sulak,proceeding pro se and in fonna

pauperis,sues M artha Beck,lnurse practitioneratthe JesterI1lU nit.2

       ThethresholdissueiswhetherSulak'sclaim sshould bedism issed asfrivolous.The Court

concludesthatSulak'sclaim slack meritand should bedismissed forthereasonsstatedbelow.

1.     The Plaintiff s A llegations

       Sulak assertsthatsincehisincarceration in 2015,he hashad seriousm edicalproblem sw ith

hisleftleg,including blood clots,ulcers,abscesses,and an M RSA infection. He also statesthathe


       1
        Sulak named N urse Beck as a defendantin CivilA ction N um ber4:18-0030. ln that suit,Sulak
complained of a sexualassaultby Nurse Beck on April27,2017. On July l0,2018,thisCourtordered
service ofproeessasto Nurse Beck.
       2
       On February26,20l8,theEasternD istrictofTexassevered andtransferredtheclaimsagainstNurse
BecktothisCourt.(DocketEntryNo.8).
hassuffered from back pain following awork accidentin 1999 and kneepain since2010.

       Sulak com plainsthatN urseBeck failed to diagnoseand treathism edicalconditions. Sulak

statesthatthe ulceron his left1eg w as obvious,butN urse Beck failed to ordertests for deep vein

thzom bosis.Sulak com plainsthathe repeatedlyrequested m edicalshoes,butN urseBeck denied his

requests. Sulak claim sthathe should have received knee surgery,a back brace,vein surgery,and

workboots.Sulak explainsthatherequestedtobe'lmedicallyunassignm ent''orrelievedofhiswork

assignmentdue to m edicalreasons. Sulak states that he had the following work restrictions:

sedentary work;lim ited standing;no repetitive squatting'
                                                        ,no w alking on w etoruneven surfaces'
                                                                                             ,

four-hour work lim it; and no working around machines with m oving parts. Despite these

restrictions,Sulak complainsthathewasassignedtoworkasajanitor,food service,orlaundry.
       Sulak statesthathe wasseen by medicalpersonnelon thefollowing dates:January 2017;

February 2,12,21,23,and 24,2017.
                               ,M arch 3,10,15,17,20,30,2017.
                                                            ,and A pril 11,12,and 24,

2017.Sulak statesthathe wasexam ined and received w ound care foran ulceron hisleg.H e states

thatheunderwentveinsurgely.HewasalsopresclibedW arfarin toreducebloodclotsandTegretol

forpain.(DocketEntryNo.23,PlaintiffsM oreDefiniteStatement,p.7).Hefurtherstatesthathe
receivedLovenoxinjections'
                         ,bloodthinners'
                                       ,medicalshoes;Tedhoseforcompression;andwound
care.(fJ.at5).
       Sulak seeksan injunction compellingtreatmentby aqualitied medicalprofessional. He
further seeksunspecified com pensatory and punitive dam ages.

II.    Standard ofR eview

       A districtcour'tmustsuaspontedismissaprisoner'slFP j 1983complaintiftheaction is
m alicious or frivolous,fails to state a claim ,or seeks m onetary relief from a defendantw ho is
immune.28U.S.C.j1915(e)(2)(B).Under28U.S.C.j1915(e)(2)(B)(l),thecoul'
                                                                    tmaydismiss
an in form apauperiscom plaintasfrivolouswhen itlacksan arguable basisin law orfact.H utchins

v.McDaniels,512F.3d 193,195(5thCir.2007)(citingBlackv.Warren,134F.3d732,734(5thCir.
1998)).The courtmay dismissthe claim Cisbefore service ofprocessorbeforethefiling ofthe
answer'aslongascertainsafeguardsaremet.''Brewsterv.Dretke,587F.3d764,767(5thCir.2009)
(quoting-d/fv.Higgs,892F.2d438,440(5thCir.1990)).TheFifthCircuitreviewssuchdismissals
forabuseofdiscretion.Geigerv.Jowers,404F.3d371,373(5thCir.2005).
       A com plaintisfrivolousifitlacksan arguablebasisin law orfact.SeeDenton v.H ernandez,

504U.S.25,31(1992);Richardsonv.Spurlock 260F.3d495,498(5thCir.zoolltcitingSiglarv.
Hightower,112F.3d 191,193(5thCir.1997)).$tA complaintlacksanarguablebasisin1aw ifitis
based on an indisputably m eritlesslegaltheory,such asifthe complaintallegesthe violation ofa

legalinterestwhich clearly doesnot exist.''Davis v.Scott, 157 F.3d 1003, 1005 (5th Cir.
1998)(quotingMccormickv.Stalder,105F.3d 1059,1061(5thCir.1997)).
111.   The M edicalC are Claim

       (Cgllnadequatemedicalcarebyaprison doctorcan resultin aconstitutionalviolation for
purposesofaj1983claim whenthatconductamountstodeliberateindifferenceto gtheprisoner's)
seriousmedicalneeds,constitutgingltheunnecessal'yandwantoninflictionofpainproscribedbythe
Eighth Amendment.'' Stewartv.Murphy,174 F.3d 530,533 (5th Cir.l999)(quoting Estellev.
Gamble,429U.S.97(1976)).UndertheVldeliberateindifference''standard,aprisonofficialisnot
liable forthe denialofm edicaltreatm entûtunlessthe officialknow sofand disregardsan excessive

risktoinmatehealthorsafety.''Stewart,174F.3dat534(citingEstelle,429U.S.at104). W hile
m alpractice and negligenttreatm entdo notrise to the levelofa constitutionaltort,see M endoza v.
Lynaugh,989F.2d 191,195(5thCir.1993),aclaim ofCtulmecessaryandwanton inflictionofpain
repugnantto the conscience ofm ankind,''can state a claim of a constitutionaltort.M ccorm ick v   .




Stalder,105F.3d 1059,1061(5thCir.1997)(citingEstelle,429U.S.at105-106).
       ln Estelle,the Suprem e Courtconcluded:

               (Dleliberate indifference to serious medical needs of prisoners
               constitutestheiûunnecessaryandw anton intliction ofpain''proscribed
               bytheEighth Am endm ent. Thisistruewhetherthe indifferenceis
               m anifested by prison doctorsin theirresponse to the prisoner'sneeds
               or by prison guards in intentionally denying or delaying access to
               m edical care or intentionally interfering w ith the treatm ent once
               prescribed. Regardlessofhow evidenced,deliberate indifferenceto
               aprisoner'sseriousillnessorinjury statesa causeofactionunder
               j 1983.
Estelle,429 U .S.at 104-05.

       To state an Eighth A m endm entclaim ,a plaintiffm ustallege a deprivation ofm edicalcare

sufficiently seriousto show thatttthe state hasabdicated a constitutionally-required responsibility

to attendto hism edicalneeds,''Bienvenu v.BeauregardParishPoliceJury,705F.2d 1457,1460

(5thCir.1983),andthataprisonofficialknew ofanddisregardeddlanexcessiverisktoinmatehealth
orsafety.''Stewartv.M urphy,l74F.3d530,533(5thCir.1999)(quotingFarmerv.Brennan,511
U.S.825,837(1994)).ûdls'oran officialtoactwithdeliberateindifference,Stheofticialmustboth
be aw are of factsfrom w hich the inference could be drawn thata substantialrisk of serious harm

exists,andhemustalso draw the inference.'''Smith v.Brenoettsy,l58 F.3d 908,912 (5th Cir.
l998)(quoting Farmer,51lU.S.at837). dtunderexceptionalcircumstances,aprison official's
know ledge ofasubstantialrisk ofharm m ay be inferred by the obviousnessofthe substantialrisk.''

Reevesv.Collins,27F.3d 174,176 (5thCir.1994)(citingFarmer,511U.S.at842 & n.8).
       U nderthe facts alleged by Sulak,this standard isnotm et. Sulak has notdem onstrated that
the medicalcare provided to him posed a substantialrisk to his future health. By his own

adm issions,Sulak w asexam ined on severaloccasionsand prescribed m edications. Such evidence

ofexam inationsandtreatmentnegateSulak'sclaim ofdeliberateindifference.Bassv.Sullivan,550

F.2d229(5thCir.1977).
       D eliberate indifference is an extrem ely high standard to m eet. lt is indisputable that an

incorrectdiagnosis by prison m edicalpersonneldoesnotsuffice to state a claim fordeliberate

indifference.Dominov.Tex.Dep 'tt?fCriminalJustice,239F.3d752,756 (5thCir.zoolltciting
Johnsonv.Treen,759F.2d 1236,1238(5th Cir.1985)).Rather,theplaintiffmustshow thatthe
officials ddrefused to treat him , ignored his com plaints,intentionally treated him incorrectly,or

engaged in any sim ilarconductthatw ould clearly evince aw anton disregard forany seriousm edical

needs.'' Johnson, 759 F.2d at 1238. Furtherm ore,the decision whether to provide additional

treatmenttsisaclassicexampleofamatterformedicaljudgment.''Estelle,429U.S.at107.And
theiûfailuretoalleviateasignificantriskthat(theofficial)shouldhaveperceived,butdidnot''is
insufficientto show deliberate indifference. Farm er, 511 U .S.at838. Therefore,Sulak'sclaim s

shouldbedismissedasfrivolousunder28U.S.C.j 1915(e)(2).
       Sulak also com plains thatTD CJ-CID m edicalpersolm elfailed to prescribe m edicalshoes

orblack w ork boots3and term inate his work assignm entfor m edicalreasons. (dDisagreem entw ith

m edicaltreatm entdoes not state a claim for Eighth Am endm ent indifference to m edicalneeds.''

Nortonv.Dimizana,122F.3d286,292 (5thCir.1997).
        A s noted, m edical records of exam inations, diagnoses,and m edications rebut Sulak's


       3
       From thepleadings,itisnotcleariftEmedicalshoes''and çcblackw orkboots''aretwo differentitem s.
(DocketEntryNo.23,Plaintiff'sM oreDefiniteStatement,p.6).
allegationsofdeliberateindifference.Mendozav.Lynaugh,989F.2d 191,193-95(5thCir.1993).
Asnoted,Sulak adm itsthathewasseen bym edicalpersonnelon severaloccasions.Though Sulak

complainsofthedenialofmedicalshoes,hedoesstatethaton atleastoneoccasion,he did receive

suchshoes.(DocketEntryNo.23,PlaintiffsM oreDefiniteStatement,p.5).Sulakhasnotalleged
factsdem onstrating thatthe defendantwasaw are of,and disregarded,a substantialrisk ofhann to

Sulak.N ordid he suffersubstantialharm asa resultofnotreceiving w ork bootsorbeing m edically

unassigned.

       To establish an Eighth Amendm entclaim fordenialofm edicalcare,theinmatemustshow

deliberateindifferenceto(Cserious''medicalneeds,ktlblecausesocietydoesnotexpectthatprisoners
will have unqualified access to health care.''Hudson v.McM illian,503 U.S. 1,9 (1992).
Constitutionally adequate care does not,how ever,ensure that an inm ate w ill agree w ith every

treatm entdecision.Estelle,429 U .S.at 107-08.

       To succeed on his claims of denialof medicalcare,Sulak mustshow (1)deliberate
indifference (2)to aseriousmedicalneed. Accepting Sulak'sclaimsastrue,he had aserious
m edicalneed. The question is thuswhetherhe has shown thatthe defendantwas deliberately

indifferentto thatneed.

       Sulak hasnotalleged factsdem onstrating thatN urse Beck w asaw are of,and disregarded,

asubstantialrisk ofharm to Sulak.N ordid he suffersubstantialharm asaresultofthe alleged delay

in providing work boots and tenninating his work assignment. Thus,Sulak's claim based on

deliberate indifference to his serious m edical needs is DISM ISSED as frivolous. 28 U .S.C.

j 1915(e)(2)(B)(i).



                                              6
IV .      The Im proper W ork A ssignm entC laim

          InJacksonv.Cain,864 F.2d 1235(5th Cir.1989),theFifth Circuitheldthatçsgijfprison
ofticials knowingly putga prisoner)on a work detailwhich they kngolw would signiticantly
aggravate hisseriousphysicalailm entsuch a decision w ould constitute deliberate indifference to

seriousm edicalneeds,''and thus violate the Eighth A m endm ent.1d.at1246*
                                                                         ,see also M endoza v.

Lynaugh,989F.2d 191,l94(5thCir.1993)($$Tobesure,ifprisonofficialsassignaninmatetowork
detailand they know thatsuch an assignm entcould exacerbate a seriousphysicalailm ent,then such

adecision could constitutedeliberateindifference.''(citingJackson,864 F.2d at1246)). (Cg-l-lhe
constitutionality ofa particular w orking condition m ustbe evaluated in the lightof the particular

medicalconditionsofthecomplainingprisoner.''Jacksonv.Cain,864 F.2d 1235,1246(5thCir.
l989).
          ln Farmerv.Brennan,51l U.S.825 (1994),the Supreme Courtclaritied the levelof
culpability thatconstitutestsdeliberate indifference''asfollow s:

                 gA1 prison official cannot be found liable under the Eighth
                 Am endm ent for denying an inm ate hum ane conditions of
                 confinem entunlessthe ofticialknow sofand disregardsan excessive
                 risk to inm atehealth orsafety;theofficialm ustboth be aw areoffacts
                 from w hich the inference could be draw n thata substantialrisk of
                 seriousharm exists,and he m ustalso draw the inference.

Id at837.Allegationsofmorethannegligencearerequired.SeeFarmer,511U.S.at835(tiW hile
...   deliberateindifferenceentailssom ething m orethan m erenegligence,the casesarealso clearthat

itis satisfied by som ething lessthan actsorom issionsforthe very purpose ofcausing hal'm orw ith

knowledgethatharm willresult.'').
          InReevesv.Collins,27F.3d 174(5th Cir.1994),theplaintifftestifiedataSpearshearing


                                                 7
thatwhen detention officersordered him to clean tloorcaulking,theplaintifftold theofficersthat

hephysicallycouldnotdotheworkandhadmedicalrestrictionsfrom anearlierbackinjury.One
ofthe officers threatened the plaintiffw ith a disciplinary reportfor failure to obey a directorderif

hefailedtodothecleaning.Asplaintiffworkedatthecleaningjob,hisback begantohurt.The
officerskepttellinghim to continuew orkingw ithoutstopping,even aftertheplaintiffinform edthem

ofhis pain. W hile the plaintiffcontinued w ith this work,hispain increased. A tsom e point,he

developed pain in his low erabdom en.The plaintifftinally lef4 the wing afterhe obselwed a lum p

form on hisabdomen. Subsequentmedicalexaminationsrevealed thatReeveshad a hernia. The

plaintifftestified thatifany oneofthese officershad checked into hism edicalrestrictions,theonset

ofthe hernia could have been avoided.

       The Fifth Circuitconcluded thateven underthe facts alleged,the deliberate indifference

standardwasnotm et.Even iftheofficershad checked,therewereno currentm edicalrestrictions

ontheprisonerforhisback.Therewasnoobjectiveindicationthattheprisonerhadahernia.The
courtconcluded thateven though the prisoner com plained ofpain,the officer's insistence thathe

workamountedtonomorethannegligence.SeeJohnsonv.Treen,759F.2d 1236,1238(5thCir.
1985)(detiningiûwanton'').
       Sulak complainsthathe wasforced to perform work despite hism edicalcondition. This

CourtconstruesSulak'sallegationsliberallybecauseheisapro selitigant.M oorev.M cDonalJ 30

F.3d616,620(5thCir.1994).
       InMaciasv.RaulA.(Unknown),BadgeNo.153,23F.3d94(5thCir.),cert.denie4 513U.S.
883 (1994),theFifth Circuitnoted thatwhen a courtprovides aplaintiffproceeding in forma
pauperisw ith an opportunity to am end hiscom plaintby answ ering aquestionnaire,thisopportunity


                                                 8
ûllim its ourlicense to engage in speculation asto the existence ofadditionalfacts.''ld at97. The

questiolm aire in M acias contained questionsthatéûw ere specifically tailored to elicitrelevantfacts

thatmightsupportgtheplaintiffslclaims.''ld
       Sim ilarly,the interrogatoriesposed by thisCourtin itsquestionnaire asked forinform ation

concerningthedefendant'sstatements,conduct,andherknowledgeofSulak'scondition.(Docket
EntryNo.20,OrderforMoreDefiniteStatement,pp.l-6).Sulakhashadanopportunitytoclarify
his allegations w ith respectto N urse Beck's state of m ind. This Courthas provided Sulak an

opportunityto statehisallegationsmorespecifically.SeeEasonv.Thaler,14F.3d 8,10(5thCir.
1994)(holdingthatdistrictcourtabused itsdiscretion in dismissingin fonnapauperiscomplaint
withoutproviding plaintiffwith opportunity to offermoredetailed factualallegationsl;seealso
Mitchellv.Sherfflkp '
                    t,LubbockCnty,Ter,995 F.2d 60,62-63 (5th Cir.l993)(vacatingand
remandingdistrictcourt'sj1915(d)dismissalofin formapauperiscomplaintbecauseplaintiffs
allegationswereunclear).
       Sulak'scom plaintdoesnotcontain allegationsofm orethan negligence.Accordingto Sulak,

               1wasgivenajobeventhoughmedicallyunassignedanditwastaken
               aw ay but restrictions never changed. Sedentary w ork; lim ited
               standing; no repetitive squatting', no w alking on wet or uneven
               surfaces;four-hourw ork lim it'
                                             ,andnow orking around m achinesw ith
               movingparts.lkeepgettingassignedtojanitorjobs,foodserviceor
               laundry,none ofw hich Ishould be in. Claim sofpain and suffering
               ignored.

(DocketEntryNo.23,PlaintiffsM oreDefiniteStatement,p.4).
       Liberally construed,Sulak assertsthatN urse Beck exposed him to an unreasonable risk of

harm to his health by failing to im pose proper m edicalrestrictions on his work assignm entand

requiringthatheworkasajanitor,infoodservice,andinthelaundryservice.ThisCourtreviews

                                                 9
theconstitutionalityofassigning SulaktothejobsinlightofSuiak'smedicalhistory.Jackson v.
Cain,864F.2d 1235,1246(5thCir.1989).M edicalpersonnelevaluatedSulak'sphysicalcondition
and im posed the follow ing w ork restrictions'
                                              . sedentary w ork; lim ited standing'
                                                                                  ,no repetitive

squatting;no w alking on w et or uneven surfaces'
                                                ,four-hour w ork lim it;and no w orking around

m achinesw ith m oving parts.

       From the pleadings,itappearsthatm edicalpersonneldeterm ined thatSulak could safely

workinjanitorialservice,food service,orlaundryservicewith thementionedwork restrictions.
Even ifSulak'sallegationsaretaken astrue,he hasnotalleged a constitutionalviolation,ashedoes

not allege that N urse Beck knowingly forced him to perform w ork assignm ents w hich w ere

inconsistentwith hiswork restrictionsorthatshe knowingly imposed work restrictionsthatwere

beyondhisphysicalcapabilities.SeeJacksonv.Cain,864F.2d1235,1246(5thCir.1989);Mendoza
v.Lynaugh,989F.2d 191,194(5th Cir.1993).EvenifNurseBeck wasnegligentinestablishing
hisworkrestrictionsormakinghisjob assignment,such negligenceisnotunconstitutional.See
Jackson,864 F.2d at1246.

       A lthough Sulak claim sto have a histol'y ofproblem sw ith hisleftleg,back,and knee,hehas

failed to show thatN urse B eck know ingly assigned him to a w ork assignm entknow ing thatthe

classitication w ould signiticantly aggravate his condition. N urse Beck w as apparently aw are of

Sulak'slim itedm obilitybecausesheim posedworkrestrictionsofsedentarywork;lim itedstanding;

norepetitive squatting;no w alking on w etoruneven surfaces'
                                                           ,four-hourw ork lim it'
                                                                                 ,and no working

around m achines w ith m oving parts.

       N urseBeck took stepsto ensure thatSulak w asnotplaced in a work assignm entthatw ould

aggravatehisexistingm edicalconditions.Sulak'sdisagreem entw ith hism edicalclassification does


                                               10
notstateaconstitutionalclaim.See Wilsonv.Budney,976F.2d957,958(5thCir.1992);Jaclo'
                                                                                 on
v.Cain,864F.2d 1235,1246(5thCir.1989).SulakdoesnotallegethatNtzrseBeckwasawareof
asubstantialrisk thatSulak mightbeseriouslyharmedbyworkinginthejanitorialservice,food
service,orlaundry service.

       Sulak has not alleged facts that, if proven,w ould show that N urse Beck knew of,and

disregarded,a substantialrisk to Sulak'shealth and safety.From thepleadings,itappearsthatprison

officials w ere aware of Sulak'sm edicalrestrictionsand w ere taking steps to ensure thathisw ork

assignm entw asconsistentw ith those m edicalrestrictions.

       The facts Sulak allegesdo notdem onstratethathe faced an obviousrisk to hishealth or

safetyinworkinginjanitorialservice,foodservice,orlaundryservice.Sulak'sclaim isdspremised
on an Sindisputably meritless legaltheory,'''Boyd v.Biggers, 31 F.3d 279,281 (5th Cir.
1994)(quotingNeitzke,490U.S.at327),inlightoftheFarmerstandardfordeliberateindifference
and the Fifth Circuit'sholding in Jackson,864 F.2d at 1246.

       Sulak'sim properw ork assignm entclaim lacks an arguablebasis in 1aw and isdism issed as

frivolous.28U.S.C.j 1915(e)(2)(B)(i).
V.     C onclusion

       Theaction filedbyW alterG.Sulak,11(TDCJ-CID lnmate#01986032)lacksanarguable
basisin law.Hisclaimsaredismissedwithprejudiceunder28U.S.C.j 1915(e)(2)(B)(i). Any
rem aining pending m otions are denied as m oot.

       The TD CJ-CID m ust continue to deducttw enty percent of each depositm ade to Sulak's

inm ate trustaccountand forward paym entsto the Courton a regular basis,provided the account

exceeds$10.00,untilthefiling fee obligation of$350.00 ispaid in full.

                                               11
      TheClerkwillprovideacopyofthisorderbyregularmail,facsim iletransm ission,ore-mail



            the TD CJ-O fticeofthe G eneralCounsel,CapitolStation,P.O .Box 13084,Austin,

Texas 78711,Fax:512-936-2159;

      (2)   the lnmate Trust Fund,         Box 629,Huntsville,Texas 77342-0629, Fax:
936-437-47934and

      (3) the M anager of the Three-strikes List for the Southenz District of Texas at:

Three Strikes@ txs.uscourts.gov.
              sloxso atHouston,'rexas,on     dCV 2 6 2112       .




                                       A LFRED H .BE ETT
                                       UN ITED STA TE DISTR ICT JU D G E
